DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1, 3, 4, 10-12, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. U.S. Patent Application Publication 2016/0300826 A1 (the ‘826 reference, matured into U.S. Patent 9,773,772).
The reference discloses in Figs. 15, 18, 19A and 20A, paragraph(s) [0117], [0138], and other text a semiconductor device as claimed.
Referring to claim 17, the ‘826 reference discloses a semiconductor device, comprising: 
a plurality of cells (paragraph(s) [0025], [0061], [0062]) on a substrate (100), wherein at least one cell of the plurality of cells includes: 

a plurality of gate electrodes (GE1/GP1 (GE1 in Fig. 19A and GP1 in Fig. 18) and GE3/GP3 (GE3 in Fig. 20A and GP3 in Fig. 18), paragraph(s) [0121]) crossing the first and second active patterns (~PR and ~NR) and extending in a second direction (D1), intersecting the first direction (D2); 
first and second lower wiring patterns (ML12 and ML14 in Figs. 19A and 20A, corresponding to M12 and M14 in Fig. 18) on the plurality of gate electrodes (GE1 and GE3) and configured to apply an electrical signal to the plurality of gate electrodes (via vias and gate contacts CB (paragraph(s) [0084], [0122]) VC12/CB and VC14/CB); 
first and second upper vias (VC22 and VC25, paragraph(s) [0143]) on the first and second lower metal wirings (ML12 and ML14) and connected to the first and second lower wiring patterns, respectively (see Figs. 19A and 20A); and 
a plurality of upper wiring patterns (ML22 and ML23 in Figs. 19A and 20A, corresponding to M22 and M23 in Fig. 18) on the first and second lower metal wirings (ML12 and ML14), 
wherein the plurality of upper wiring patterns (ML22 and ML23) include input wiring patterns (ML22) connected to a first one (VC22) of the first and second upper vias (VC22 and VC25) without being connected to a second one (VC25) of the first and second upper vias (see Figs. 19A and 20A).
Referring to claim 18, the reference further discloses first and second source/drain regions (SD, paragraph(s) [0124]) on both sides of each of the plurality of gate electrodes (GE1 and GE3) in the first and second active pattern (FN in Figs. 19A and 20A, PR and NR in Fig. 18).
Referring to claim 19, the reference further discloses third and fourth lower wiring patterns (ML11 (Figs. 19A and 20A) and M13 (Fig. 18)) configured to output an electrical signal from the first and second source/drain regions (SD) (through vias VC11 and VC13 and contact CA in Figs. 19A and 20A and through other vias and contact in Fig. 18).
claim 20, the reference further discloses that the plurality of upper wiring patterns include output wiring patterns (ML21 and ML24) connected to each of the third and fourth lower wiring patterns (ML11, M13).
Referring to claim 12 and using the same reference characters, interpretations, and citations as detailed above for claim 17 where applicable, the reference discloses a semiconductor device, comprising: 
first and second active patterns (~PR and ~NR) extending in a first direction (D2) on a substrate (100) and adjacent to each other; 
a plurality of first and second gate electrodes (GE1/GP1 and GE3/GP3 (of the plurality of cells)) crossing the first and second active patterns and extending in a second direction, intersecting the first direction; 
an interlayer insulating film (130, paragraph(s) [0128]) on the first and second active patterns (FN) and the plurality of first and second gate electrodes (GE1, GE3, Figs. 19A and 20A); 
first and second lower wiring patterns (ML12 and ML14) extending in the first direction (D2) on the interlayer insulating film (130), each being connected to the plurality of first and second gate electrodes (GE1, GE3); 
a dielectric film (150, paragraph(s) [0131]) on the interlayer insulating film (130) and the first and second lower wiring patterns (ML12 and ML14); 
a plurality of first and second upper vias (VC22 and VC25) in the dielectric film (150) and connected to the first and second lower wiring patterns (ML12 and ML14), respectively; 
a plurality of first upper wiring patterns (ML22 (of the plurality of cells)) extending in the first direction (D2) on the dielectric film (150), each of the plurality of first upper wiring patterns (ML22) being connected to the plurality of first upper vias (VC22) (of the plurality of cells) without being connected to the plurality of second upper vias (VC25); and 
a plurality of second upper wiring patterns (ML23) (of the plurality of cells) extending in the second direction (D1) on the dielectric film (150), each of the plurality of second upper wiring patterns (ML23) being connected to the plurality of second upper vias (VC25) (of the plurality of cells) without being connected to the plurality of first upper vias (VC22).  
claim 14, the reference further discloses a plurality of first lower vias (VC12) (Fig. 19A) in the interlayer insulating film (130) and connecting the first lower wiring pattern (ML12) to the plurality of first gate electrodes (GE1), and a plurality of second lower vias (VC14) (Fig. 20A) in the interlayer insulating film (130) and connecting the second lower wiring pattern (ML14) to the plurality of second gate electrodes (GE3).
Referring to claim 1, the ‘826 reference discloses a semiconductor device, comprising: 
a device layer including first and second active patterns (FN and FN of active regions PR and NR, Figs. 15 and 18, paragraph(s) [0107]), extending in a first direction (D2) on a substrate (100, Fig. 19A) and adjacent to each other, and a plurality of gate electrodes (GE2/GP2 and GE4/GP4, paragraph(s) [0121]) extending in a second direction (D1), intersecting the first direction, on the substrate and crossing the first and second active patterns (~PR and ~NR); 
a lower wiring layer on the device layer, and including first and second lower wiring patterns (M11 and M13, paragraph(s) [0069], [0094], and note that M11 in Fig. 18 corresponds to ML11 in Fig. 19A) extending in the first direction (D2), located on the first and second active patterns (PR and NR), respectively (M11 in PR and M13 in NR, Fig. 18), and connected (via VC11, ~VC13, CA and CP, Figs. 19A and 20A) to the plurality of gate electrodes (GE2 and GE4, and note that Fig. 20A depicts ML11, which corresponds to M11 in Fig. 18 because Fig. 20A is a sectional view along line IV-IV of Fig. 18, but ML11 would be ML13, which corresponds to M13 in Fig. 18 if Fig. 20A would be a sectional view along M13); and 
an upper wiring layer on the lower wiring layer, and having first and second upper vias (V21 (corresponding to VC21 in Fig. 19A, paragraph(s) [0131]), and V26, paragraph(s) [0114]) on the first and second lower wiring patterns (ML11, M13), respectively, and first and second upper wiring patterns (M21 and M24 in Fig. 18, and note that M21 corresponds to ML21 in Fig. 19A, while M24 corresponds to ML24) extending in the second direction (D1), 
wherein the first upper wiring pattern (ML21, Fig. 19A) is connected to the first upper via (VC21, see Fig. 19A) without being connected to the second upper via (V26), and 
wherein the second upper wiring pattern (M24, Fig. 18) is connected to the second upper via (V26) without being connected to the first upper via (V21 in Fig. 18, which corresponds to VC21 in Fig. 19A).
claim 3, the reference further discloses that the lower wiring layer (M11, M13) further includes a first lower via (VC11, Fig. 19A) connecting a first portion (GE2) of the plurality of gate electrodes (GE2/GP2 and GE4/GP4) to the first lower wiring pattern (ML11), and a second lower via (~VC13) connecting a second portion (GE4) of the plurality of gate electrodes to the second lower wiring pattern (ML13).
Referring to claim 4, the reference further discloses an additional lower wiring pattern (M12, M14, Fig. 18) extending in the first direction (D2) on the substrate (100), and spaced apart from the first and second lower wiring patterns (M11, M13) in the second direction (D1).
Referring to claim 10, Fig. 18 depicts that at least one of the first and second upper wiring patterns (M21, M24) extends to cross all of the first and second lower wiring patterns (M11, M13).
Referring to claim 11, Figs. 19A and 20A depicts that at least one of the first and second lower wiring patterns (M11) includes a dielectric separation pattern (140, paragraph(s) [0129]) configured to separate the at least one of the first and second lower wiring patterns (M11) into two lower wiring patterns (ML11 and ML11) in the first direction (D2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2 and 5 are rejected under 35 U.S.C. §103 as being unpatentable over Lee et al. U.S. Patent Application Publication 2016/0300826 A1 (the ‘826 reference).
Referring to claim 2 (wherein a distance between the first and second lower wiring patterns is equal to or less than 100 nm), although the reference does not specifically disclose dimensions as claimed, the claimed dimensions (equal to or less than 100 nm) will not support the patentability of subject matter encompassed by the prior art unless there is evidence 
Referring to claim 5 (wherein the first and second lower wiring patterns and the additional lower wiring pattern are arranged at a pitch of 30 nm or less in the second direction), in a manner similar to that detailed above for claim 2, the claimed dimensions (30 nm or less) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dimensions are critical.

Allowable Subject Matter
4.	Claims 6-9, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor device with all exclusive limitations as recited in claims 6, 9, 13, 15 and 16, which may be characterized (claim 6) in that the device layer further includes source/drain (S/D) regions on both sides of each of the plurality of gate electrodes in the first and second active patterns, and the additional lower wiring pattern includes a third lower wiring pattern connected to the (S/D) regions of the first active pattern, and a fourth lower wiring pattern connected to the (S/D) regions of the second active pattern (in the ‘826 reference, the additional lower wiring pattern (M12, M14) connects to gates (GE1, GE3), and not to S/D regions), (claim 9) in a fourth upper wiring pattern connected to a portion of the first and second lower wiring patterns, and in that the portion of the first and second lower wiring patterns does not include all of the first and second lower wiring patterns, (claim 13) in an additional lower wiring pattern extending in the first direction between the first and second lower wiring patterns, and in that the first and second lower wiring patterns and the additional lower wiring pattern are arranged at a pitch of 30 nm or less in the second direction (in the ‘826 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


06-17-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818